AMENDED AND RESTATED

SERIES B WARRANT PURCHASE AGREEMENT

THE WARRANT REPRESENTED BY THIS CERTIFICATE (AND THE SECURITIES ISSUABLE UPON
EXERCISE HEREOF) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED OR OTHERWISE
DISPOSED OF, AND THE WARRANT MAY NOT BE EXERCISED, EXCEPT IN COMPLIANCE WITH THE
REQUIREMENTS OF, OR AN EXEMPTION UNDER, SUCH ACT.




WARRANT TO PURCHASE FIVE

SHARES OF COMMON STOCK OF

PROBE MANUFACTURING, INC.







This certifies that, for value received, __________________ or its registered
assigns (“Holder”), is entitled to purchase from Probe Manufacturing, Inc., a
Nevada corporation (the “Company”), 5 shares fully paid and non-assessable
shares of the Company’s Common Stock (the “Warrant Shares”) for cash at a price
of $1.50 per share,  for every unit that they purchased in the Company’s Private
Placement Memorandum (the “Stock Purchase Price”), at any time or from time to
time up to and including 5:00 p.m. (Pacific time) on May 15, 2008 (the
“Expiration Date”), upon surrender to the Company at its principal offices at
25242 Arctic Ocean Drive, Lake Forest, CA 92630 (or at such other location as
the Company may advise Holder in writing) of this Warrant properly endorsed with
the Notice of Exercise attached hereto duly filled in and signed and, except as
provided in Section 2 below, upon payment in cash or by check or wire transfer
of the aggregate Stock Purchase Price for the number of Warrant Shares for which
this Warrant is being exercised determined in accordance with the provisions
hereof.  The Stock Purchase Price and the number of Warrant Shares are subject
to adjustment as provided in Section 4 below.  




This Warrant is subject to the following terms and conditions:







1.  EXERCISE; ISSUANCE OF CERTIFICATES; PAYMENT FOR SALES




The Company agrees that the Warrant Shares purchased under this Warrant will be
and are deemed to be issued to Holder as the record owner of such shares as of
the close of business on the date on which this Warrant will have been
surrendered and payment made for such shares.  Certificates for the Warrant
Shares so purchased, together with any other securities or property to which
Holder is entitled upon such exercise, will be delivered to Holder by the
Company at the Company’s expense within five business days after the rights
represented by this Warrant have been so exercised.  In case of a purchase of
less than all the Warrant Shares, the Company will cancel this Warrant and
execute and deliver a new Warrant of like tenor for the balance of the Warrant
Shares purchasable under the Warrant surrendered upon such purchase to Holder
within a reasonable time.  Each stock certificate so delivered will be in such
denominations of the Company’s Common Stock as may be requested by Holder and
will be registered in the name of Holder.







2.  NET EXERCISE RIGHT




2.1

Right to Net Exercise.  In addition to, and without limiting, the other rights
of Holder hereunder, Holder will have the right (the “Net Exercise Right”) to
exercise this Warrant in part or in total into Warrant Shares as follows at any
time during the term hereof.  Upon exercise of the Net Exercise Right, the
Company will deliver to Holder, without payment by Holder of any Stock Purchase
Price or any cash or other consideration, that number of Warrant Shares computed
using the following formula:




X=Y (A-B)

A




Where:

X=

The number of Warrant Shares to be issued to Holder




Y=

The number of Warrant Shares purchasable pursuant to this Warrant




A=

The Fair Market Value of one Warrant Share as of the Exercise Date




B=

The Stock Purchase Price




2.2

Method of Exercise.

 The Net Exercise Right may be exercised by Holder by the surrender of this
Warrant to the Company at its principal office, together with a written notice
specifying that Holder intends to exercise the Net Exercise Right and indicating
the number of Warrant Shares to be acquired upon exercise of the Net Exercise
Right.  Such exercise will be effective upon the Company’s receipt of this
Warrant, together with the exercise notice, or on such later date as is
specified in the exercise notice (the “Exercise Date”) and, at Holder’s
election, may be made contingent upon the closing of the Company’s initial
public offering of any securities pursuant to a registration statement under the
Securities Act of 1933, as amended (the “Securities Act”).  Certificates for the
Warrant Shares so acquired will be delivered to Holder immediately upon the
Exercise Date.  If applicable, the Company will, upon surrender of this Warrant
for cancellation, deliver a new Warrant evidencing the rights of Holder to
purchase the balance of the Warrant Shares which Holder is entitled to purchase
hereunder.






2.3

Fair Market Value.

 The “Fair Market Value” of a Warrant Share as of a particular date means:  






(a)  if conversion of the Warrant Shares is effective as of the closing of the
Company’s initial public offering of any securities pursuant to a registration
statement under the Securities Act, the “price to public” specified for such
shares in the final prospectus for such public offering;




(b)  if the shares of the Company’s Common Stock are traded on a national
securities exchange or quoted on the National Association of Securities Dealers
National Market System, the average of the closing prices for such shares for
the five trading days immediately prior to the Exercise Date; however, if the
shares of the Company’s Common Stock are traded in another over-the-counter
market, then the average of the mean between the bid and asked prices for such
five trading days; and




(c)  otherwise, the price as determined in good faith by the Board of Directors
of the Company.




2.4

Automatic Exercise.

 Notwithstanding the foregoing, if the aggregate value of the cash, stock or
other property that Holder would have received if Holder had exercised this
Warrant immediately prior to the closing of an Acquisition (as defined below) or
an Asset Transfer (as defined below) exceeds the aggregate Stock Purchase Price
of the Warrant Shares, then this Warrant shall automatically be deemed
exercised, with no notice required by Holder and in lieu of the cash exercise
provided for in this Warrant, on a Net Issuance Exercise basis as described in
Section 2.1 above.  For purposes of this Section 2.4, the value of such stock or
other property will be deemed its fair market value as determined in good faith
by the Board of Directors of the Company. As used herein, “Acquisition” shall
mean any consolidation or merger of the Company with or into any other
corporation or other entity or person, or any other corporate reorganization, in
which the stockholders of the Company immediately prior to such consolidation,
merger or reorganization, own less than 50% of the Company’s voting power
immediately after such consolidation, merger or reorganization, or any
transaction or series of related transactions to which the Company is a party in
which in excess of fifty percent (50%) of the Company’s voting power is
transferred, excluding any consolidation or merger effected exclusively to
change the domicile of the Company.  As used herein, “Asset Transfer” shall mean
a sale, lease or other disposition of all or substantially all of the assets of
the Company.






3.  SHARES TO BE FULLY PAID; RESERVATION OF SHARES




The Company covenants and agrees that all Warrant Shares that may be issued upon
the exercise of the rights represented by this Warrant will, upon issuance, be
duly authorized, validly issued, fully paid and nonassessable and free from all
preemptive rights of any stockholder and free of all taxes, liens and charges
with respect to the issue thereof.  The Company further covenants and agrees
that, during the period within which the rights represented by this Warrant may
be exercised, the Company will at all times have authorized and reserved, for
the purpose of issue or transfer upon exercise or conversion of the subscription
rights evidenced by this Warrant, a sufficient number of shares of the Company’s
authorized but unissued Common Stock, or other securities and property, when and
as required to provide for the exercise or conversion of the rights represented
by this Warrant.  The Company will take all such action as may be necessary to
assure that such shares of the Company’s Common Stock may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of any domestic securities exchange upon which the stock may be
listed.  The Company will not take any action which would result in any
adjustment of the Stock Purchase Price (as defined in Section 4 hereof) if the
total number of shares of the Company’s Common Stock issuable after such action
upon exercise or conversion of all outstanding warrants, together with all
shares then outstanding and all shares then issuable upon exercise of all
options and upon the conversion of all convertible securities then outstanding,
would exceed the total number of shares of the Company’s Common Stock then
authorized by the Company’s Articles of Incorporation.




4.  ADJUSTMENT OF STOCK PURCHASE PRICE AND NUMBER OF SHARES




The Stock Purchase Price and the number of shares purchasable upon the exercise
or conversion of this Warrant will be subject to adjustment from time to time
upon the occurrence of certain events described in this Section 4.




4.1

Subdivision or Combination of Stock.  If the Company at any time subdivides the
outstanding shares of the Company’s Common Stock into a greater number of
shares, the Stock Purchase Price in effect immediately prior to such subdivision
will be proportionately reduced; and conversely, if the Company at any time
combines the outstanding shares of the Company’s Common Stock into a smaller
number of shares, the Stock Purchase Price in effect immediately prior to such
combination will be proportionately increased.  Upon each adjustment of the
Stock Purchase Price, Holder will thereafter be entitled to purchase, at the
Stock Purchase Price resulting from such adjustment, the number of Warrant
Shares obtained by multiplying the Stock Purchase Price in effect immediately
prior to such adjustment by the number of Warrant Shares purchasable pursuant
hereto immediately prior to such adjustment, and dividing the product thereof by
the Stock Purchase Price resulting from such adjustment.




4.2

Dividends In Stock, Other Stock Property, Reclassification.  If at any time or
from time to time the holders of the Company’s Common Stock (or any shares of
stock or other securities at the time receivable upon the exercise of this
Warrant) receive or become entitled to receive, without payment therefor:




(a)  any shares of the Company’s Common Stock or any shares of stock or other
securities which are at any time directly or indirectly convertible into or
exchangeable for Common Stock, or any rights or options to subscribe for,
purchase or otherwise acquire any of the foregoing by way of dividend or other
distribution;




(b)  any cash paid or payable otherwise than as a regular periodic cash dividend
at a rate which is substantially consistent with past practice (or, in the case
of an initial dividend, at a rate which is substantially consistent with
industry practice); or




(c)  any Common Stock or other or additional stock or other securities or
property (including cash) by way of spin-off, split up, reclassification,
combination of shares or similar corporate rearrangement; (other than shares of
the Company’s Common Stock issued as a stock split, adjustments in respect of
which will be covered by the terms of subsection 4.1 above), then and in each
such case, Holder will, upon the exercise or conversion of this Warrant, be
entitled to receive, in addition to the number of Warrant Shares receivable
thereupon, and without payment of any additional consideration thereof, the
amount of stock and other securities and property (including cash in the cases
referred to this Section 4.2 which Holder would hold on the date of such
exercise or conversion had he or it been the holder of record of such Common
Stock as of the date on which holders of the Company’s Common Stock received or
became entitled to receive such shares and/or all other additional stock and
other securities and property.




4.3

Organic Change.  Any recapitalization, reorganization, reclassification,
consolidation, merger, sale of all or substantially all of the Company's assets
or other transaction, in each case which is effected in such a way that the
holders of Common Stock are entitled to receive (either directly or upon
subsequent liquidation) equity securities or assets with respect to or in
exchange for Common Stock, is referred to herein as an “Organic Change.”  Prior
to the consummation of any Organic Change, the Company shall make appropriate
provision (in form and substance satisfactory to Holder) to insure that Holder
shall thereafter have the right to acquire and receive, in lieu of or in
addition to (as the case may be) the shares of Common Stock immediately
theretofore acquirable and receivable upon the exercise of this Warrant, such
shares, securities or assets as may be issued or payable with respect to or in
exchange for the number of shares of Common Stock immediately theretofore
acquirable and receivable upon exercise of this Warrant had such Organic Change
not taken place.  In any such case, the Company shall make appropriate provision
(in form and substance satisfactory to Holder) with respect to Holder’s rights
and interests to insure that the provisions of this Section 4 and Section 3
hereof shall thereafter be applicable to the Warrant (including, in the case of
any such consolidation, merger or sale in which the successor entity or
purchasing entity is other than the Company, an immediate adjustment of the
Stock Purchase Price to the value for the Common Stock reflected by the terms of
such consolidation, merger or sale, and a corresponding immediate adjustment in
the number of shares of Common Stock acquirable and receivable upon exercise of
the Warrant, if the value so reflected is less than the Stock Purchase Price in
effect immediately prior to such consolidation, merger or sale).  The Company
shall not effect any such consolidation, merger or sale, unless prior to the
consummation thereof, the successor entity (if other than the Company) resulting
from consolidation or merger or the entity purchasing such assets assumes by
written instrument (in form and substance satisfactory to Holder), the
obligation to deliver to Holder such shares, securities or assets as, in
accordance with the foregoing provisions, Holder may be entitled to acquire.




4.4

Other Notices.  If at any time:




(a) The Company will declare any cash dividend upon the Company’s Common Stock;




(b) The Company will declare any dividend upon the Company’s Common Stock
payable in stock or make any special dividend or other distribution to the
holders of the Company’s Common Stock;




(c) The Company will offer for subscription pro rata to the holders of the
Company’s Common Stock any additional shares of stock of any class or other
rights;




(d) There will be any capital reorganization or reclassification of the capital
stock of the Company, or consolidation or merger of the Company with, or sale of
all or substantially all of its assets to, another corporation;




(e) There will be a voluntary or involuntary dissolution, liquidation or winding
up of the Company; or




(f) The Company will take or propose to take any other action, notice of which
is actually provided to or is required to be provided, pursuant to any written
agreement, to holders of the Company’s Common Stock, then, in any one or more of
said cases, the Company will give, by first class mail, postage prepaid,
addressed to Holder at Holder’s address as shown on the books of the Company,
(x) at least 10 days prior written notice of the date on which the books of the
Company will close or a record will be taken for such dividends, distribution or
subscription rights or for determining rights to vote in respect of any such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding up, and (y) in the case of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding up, at least 20 days prior written notice of the date when the same will
take place.  Any notice given in accordance with the foregoing clause (x) will
also specify, in the case of any such dividend, distribution or subscription
rights, the date on which the holders of the Company’s Common Stock will be
entitled to exchange their stock for securities or other property deliverable
upon such reorganization, reclassification, consolidation, merger, sale,
dissolution, liquidation or winding up, as the case may be.




4.5

Certain Events.  If any other event occurs as to which the other provisions of
this Section 4 are not strictly applicable or if strictly applicable would not
fairly protect the purchase rights of Holder in accordance with the essential
intent and principles of such provisions, then the Board of Directors of the
Company will make an adjustment in the number and class of shares available
under the Warrant, the Stock Purchase Price and/or the application of such
provisions, in accordance with such essential intent and principles, so as to
protect such purchase rights as aforesaid.  The adjustment will be such as will
give Holder upon exercise for the same aggregate Stock Purchase Price the total
number, class and kind of shares as Holder would have owned had the Warrant been
exercised or converted prior to the event and had he or it continued to hold
such shares until after the event requiring adjustment.




5.  ISSUE TAX




The issuance of certificates for shares of the Company’s Common Stock upon the
exercise or conversion of this Warrant will be made without charge to Holder for
any issue tax in respect thereof; provided, however, that the Company will not
be required to pay any tax which may be payable in respect of any transfer
involving the issuance and delivery of any certificate in a name other than that
of the original Holder of the Warrant being exercised.




6.  CLOSING OF BOOKS




The Company will at no time close its transfer books against the transfer of
this Warrant or of any shares of the Company’s Common Stock issued or issuable
upon the exercise of this Warrant in any manner which interferes with the timely
exercise of this Warrant.




7.  NO VOTING OR DIVIDEND RIGHTS; LIMITATION OF LIABILITY




Nothing contained in this Warrant will be construed as conferring upon Holder
the right to vote or to consent or to receive notice as a stockholder in respect
of meetings of stockholders for the election of directors of the Company or any
other matters or any rights whatsoever as a stockholder of the Company.  No
dividends or interest will accrue or be payable in respect of this Warrant or
the interest represented hereby or the shares purchasable hereunder until, and
only to the extent that, this Warrant has been exercised or converted.  No
provisions hereof, in the absence of affirmative action by Holder to purchase
shares of the Company’s Common Stock, and no mere enumeration herein of the
rights or privileges of Holder, will give rise to any liability of Holder for
the Stock Purchase Price or as a stockholder of the Company, whether such
liability is asserted by the Company or by its creditors.




8.  EXPIRATION




This Warrant will expire at 5:00 PM on the fifth anniversary of the date hereof.




9.

REGISTRATION RIGHTS




Company shall at its own expense, register all warrants issued under this
Agreement in the next registration statement filed by the Company.




10.  WARRANTS TRANSFERABLE




Subject to the provisions of the Agreement, this Warrant and all rights
hereunder are transferable, in whole or in part, without charge to Holder
(except for transfer taxes), upon surrender of this Warrant properly endorsed
(by Holder executing the Assignment Form annexed hereto).  Each Holder of this
Warrant, by taking or holding the same, consents and agrees that this Warrant,
when endorsed in blank, will be deemed negotiable, and that the holder hereof,
when this Warrant will have been so endorsed, may be treated by the Company and
all other persons dealing with this Warrant as the absolute owner hereof for any
purpose and as transferee hereof on the books of the Company, any notice to the
contrary notwithstanding; but, until such transfer on such books, the Company
may treat the registered Holder hereof as the Holder hereof for all purposes.




11.  MODIFICATION AND WAIVER




This Warrant and any provision hereof may be amended, waived or modified upon
written consent of the Company and Holder.




12.  NOTICES




Any notice or other communication required or permitted to be given or made
under this Agreement: (i) will be in writing, (ii) will be delivered by hand
delivery, U.S. Mail (certified or registered), Federal Express, UPS, Overnight,
Airborne, or other nationally recognized delivery service, fax, or e-mail or
other means of electronic transmission, and (iii) will be addressed as follows:




To Holder at:

________________

________________

________________

________________

________________







To the Company at:

Probe Manufacturing, Inc.

3050 Pullman St.

Costa Mesa, CA  92626



Attn: Reza Zarif



Fax:  714-424-2972

Email:  rzarif@probemi.com




or to such other address as such Person may designate by 10 days advance notice
to the other parties hereto.




Absent fraud or manifest error, a receipt signed by the addressee or such
addressee’s authorized representative, a certified or registered mail receipt, a
signed delivery service confirmation or a fax or e-mail confirmation of
transmission will constitute proof of delivery.  Any notice actually received by
the addressee will constitute delivery notwithstanding the failure to comply
with any provisions of this subsection.




A notice delivered by regular or certified U.S. Mail will be deemed to have been
delivered on the third business day after such notice’s post-mark.  Any other
notice will be deemed to have been received on the date and time of the signed
receipt or confirmation of delivery or transmission thereof, unless that receipt
or confirmation date and time is not a business day or is after 5:00 p.m. local
time on a business day, in which case such notice will be deemed to have been
received on the next succeeding business day.













13.  GOVERNING LAW




This Warrant will be governed by and construed under the laws of the State of
California as applied to agreements among California residents entered into and
to be performed entirely within California (other than conflict of law rules
which might result in the application of the laws of any other jurisdiction).










14.  LOST WARRANTS OR STOCK CERTIFICATES




The Company represents and warrants to Holder that upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction, or
mutilation of this Warrant or any stock certificate and, in the case of any such
loss, theft or destruction, upon receipt of an indemnity reasonably satisfactory
to the Company, or in the case of any such mutilation upon surrender and
cancellation of this Warrant or any stock certificate, the Company at its
expense will make and deliver a new Warrant or stock certificate, of like tenor,
in lieu of the lost, stolen, destroyed or mutilated Warrant or stock
certificate.




15.  FRACTIONAL SHARES




No fractional shares will be issued upon exercise of this Warrant.  The Company
will, in lieu of issuing any fractional share, pay the Holder entitled to such
fraction a sum in cash equal to such fraction multiplied by the then effective
Stock Purchase Price.




16.  RIGHTS AND OBLIGATIONS SURVIVE EXERCISE OF WARRANT




The rights and obligations of the Company, of Holder and of the holder of any
shares of stock issued upon exercise of this Warrant, shall survive the exercise
of this Warrant.




17.  BINDING EFFECT ON SUCCESSORS




This Warrant shall be binding upon any corporation succeeding the Company by
merger, consolidation or acquisition of all or substantially all of the
Company’s assets.  All of the obligations of the Company relating to the Common
Stock issuable upon the exercise of this Warrant shall survive the exercise and
termination of this Warrant.  All of the covenants and agreements of the Company
shall inure to the benefit of the successors and assigns of the holder hereof.










IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its duly authorized officers, effective as of November 10, 2006.







Probe Manufacturing, Inc.

A Nevada Corporation




By: __________________________________

Name: ________________________________

Title: _________________________________










Warrant Holder




By: __________________________________




Name: ________________________________





1







--------------------------------------------------------------------------------


TABLE OF CONTENTS

 * NOTICE OF EXERCISE
   
   * Signature
     

NOTICE OF EXERCISE






(To be signed only upon exercise of Warrant)




To:

PROBE MANUFACTURING, INC.




The undersigned, Holder of the attached Warrant, hereby irrevocably elects to
exercise the purchase right represented by the Warrant as follows:




[  ]

The undersigned elects to purchase for cash or check _______ full shares of
Common Stock of Probe Manufacturing, Inc. and herewith makes payment of
$_________ for those shares;




[  ]

The undersigned elects to effect a net exercise of the Warrant, exercising the
Warrant [ ] in full or [ ] as to the following gross number of shares:
_______________.




The undersigned requests that the certificates for the shares be issued in the
name of, and delivered to, __________________________________, whose address is
______________ ____________________________.




[The undersigned further requests that a new Warrant for the unexercised portion
of the attached Warrant be issued in the name of, and delivered to,
________________________, whose address is
_______________________________________.]




Dated: _________________

(Signature must conform in all respects to name of Holder as specified on the
face of the attached Warrant.)












Signature









Address














--------------------------------------------------------------------------------

ASSIGNMENT FORM




FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns, and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant with respect to the number of shares of
Common Stock set forth below:







Name of Assignee:




Address:




No. of Shares:













and does hereby irrevocably constitute and appoint _________, attorney-in-fact,
to make such transfer on the books of Probe Manufacturing, Inc., maintained for
that purpose, with full power of substitution in the premises.













Dated:______________________________________________________







Signature of Holder: ___________________________________________




































